Citation Nr: 0519146	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  01-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to a permanent and total disability rating for 
pension purposes.

The Board remanded the case in July 2003 to schedule the 
veteran for appropriate VA examinations so that the RO could 
evaluate each of his disabilities.  However, the veteran 
failed to appear to his examinations with no explanation 
provided. 


FINDINGS OF FACT

1.  To the extent possible, all pertinent notification and 
indicated evidential development have been accomplished.

2.  The veteran is not in receipt of disability benefits from 
the Social Security Administration (SSA) and is not a patient 
in a nursing home.

3.  Examinations are necessary to determine if the veteran's 
disabilities render him permanently and totally disabled and 
unemployable.

4.  The veteran failed, without good cause, to report for VA 
examinations in March 2004, which were scheduled to evaluate 
the severity of his disabilities for the purpose of 
determining his entitlement to pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
C.F.R. § 3.655 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a permanent and total disability 
rating for pension purposes.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions issued 
in January 2001 and February 2005, a statement of the case 
(SOC) issued in June 2001, supplemental statements of the 
case (SSOCs) issued in February 2002 and February 2005, as 
well as letters by the RO dated in January 2001, May 2001, 
November 2001, December 2001, and October 2003.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board thus finds 
that these documents comply with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issue on appeal.  In 
his VA Form 9 (Appeal to the Board of Veterans' Appeals) 
dated in October 2001, the veteran requested that he be 
scheduled for a videoconference hearing before a Veterans Law 
Judge.  The veteran was notified that his hearing was 
scheduled for December 2002, but then failed to appear with 
no explanation provided.  

In addition, the Board remanded the claim in July 2003 with 
instructions that each disability be examined and properly 
evaluated.  However, the veteran failed to appear to his 
examinations in March 2004, with no explanation provided.  In 
light of the veteran's failure to cooperate, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.  See 38 C.F.R. § 3.655.

II.  Discussion

Under 38 U.S.C.A. § 1521 (West 2002), a pension is payable to 
a veteran who served for 90 days or more during a period of 
war and who is permanently and totally disabled due to 
disabilities that are not the result of the veteran's willful 
misconduct.  Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 C.F.R. § 3.340(b), 4.15 (2004).

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which makes impossible for the "average person" to 
follow a substantially gainful occupation under the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A.          § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  This "average 
person" standard is outlined in 38 U.S.C.A. § 1502(a)(1) 
(West 2002) and 38 C.F.R. §§ 3.340(a), 4.15 and involves 
assigning schedular ratings to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R.     § 4.25 (2004).  In determining 
the combined figure, nonservice-connected disabilities are 
evaluated under the same criteria as service-connected 
disabilities.  Permanent and total disability ratings for 
pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2004).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  See 38 U.S.C.A. §§ 1502, 1521(a) (West 
2002); 38 C.F.R. § 4.17 (2004).  Under this analysis, if 
there is only one such disability, it must be ratable at 60 
percent or more; and if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, with a combined disability rating of at least 70 
percent.  Even if a veteran cannot qualify for permanent and 
total disability evaluation under the above rating scheme 
following applicable schedular criteria, a permanent and 
total disability rating for pension purposes may be granted 
on an extraschedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R.       § 3.321(b)(2) (2004).

In this case, the veteran's disabilities include 
psychological reaction, rated 30 percent; spur formation of 
the right elbow, rated 10 percent; recurrent 
pancreatitis/hepatitis C, rated 10 percent; right heel spurs 
with degenerative changes of the metatarsophalangeal joint of 
the great right toe, rated 10 percent; left heel spurs with 
degenerative changes of the metatarsophalangeal joint of the 
great left toe, rated 10 percent; degenerative changes of the 
lumbar spine, rated 10 percent; spur formation of the 
anterior aspect of the left patella, rated 10 percent; as 
well as hemorrhoids, various respiratory disorders, and 
residuals of an appendectomy scar, each of which has been 
rated at the noncompensable (zero percent) level.  Hence, the 
veteran has a combined disability evaluation of 60 percent. 

In this case, the Board finds that there is insufficient 
evidence with which to evaluate the veteran's disabilities 
for pension purposes.  In an October 2003 letter, the RO 
notified the veteran that he was being scheduled for VA 
examinations to assess the severity of his disabilities in 
connection with his claim for nonservice-connected pension 
benefits.  The veteran failed to report to his VA 
examinations which were scheduled for March 15, 2004.  

In a March 2004 letter, the RO notified the veteran of his 
failure to report to his examinations.  The RO then asked why 
he failed to report and whether he would be willing to report 
for another examination.  The veteran was also provided a 
toll-free number if he did not want to send his response by 
mail.  The RO's letter also notified that veteran that if he 
refused to report for a scheduled examination, his claim may 
be denied.  The veteran was told he had 30 days to reply.  To 
date, no reply has been received. 

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  See 38 C.F.R. § 3.655(a); Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  When the examination was scheduled in 
conjunction with any original claim, other than an original 
compensation claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In this case, the Board has no choice but to deny the 
veteran's claim for nonservice-connected pension benefits.  
There is no indication that the veteran had good cause for 
his failure to appear for his scheduled VA examinations.  In 
Olson v. Principi, 3 Vet. App. 480, 483 (1992), the veteran 
failed to report for scheduled examinations.  In that case, 
the Court reiterated that the duty to assist is not always a 
one-way street, or a blind alley, and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.  That concept was not changed 
by the VCAA.  

The Board notes that on December 27, 2001, during the 
pendency of the veteran's appeal, the President signed the 
"Veterans Education and Benefits Expansion Act of 2001," 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).  That law 
amended 38 U.S.C.A. § 1502 to establish that a veteran will 
be considered permanently and totally disabled if he is a 
patient in a nursing home for long-term care due to 
disability or if he has been determined to be disabled for 
the purposes of receipt of SSA benefits. 38 U.S.C.A. § 1502, 
amended by § 206(a) of the VEBEA, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The amendments were effective September 
17, 2001. VEBEA, § 206(a), Pub. L. No. 107-103, 115 Stat. 976 
(2001). 

In this case, however, the evidence clearly shows that the 
veteran is not in receipt of SSA disability benefits and is 
not a resident in a nursing home such that entitlement to 
nonservice-connected pension may be established without 
appropriate VA examination.  Rather, the veteran's case 
requires consideration of the nature, frequency, duration and 
extent of multiple disabilities, a determination that cannot 
be adequately made without contemporary and thorough 
examinations.  Therefore, the new legislation is not more 
favorable to the veteran's claim and does not remove him from 
the requirement of cooperating with VA and appearing for the 
examinations deemed necessary in his case.

In conclusion, the Board finds that it is unable to grant the 
veteran's claim for nonservice-connected pension benefits.  
As the disposition of this claim is based on the law and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis, 6 Vet. App. 
at 430.  If the veteran attempts to raise a future claim, he 
must be prepared to meet the requirements of 38 C.F.R.   § 
3.655 by cooperating with the VA's efforts to provide an 
adequate medical examination.

Finally, the Board notes that the RO disposed of the 
veteran's claim on the merits rather than denying the claim 
pursuant to 38 C.F.R. § 3.655.  Although the Board has 
disposed of this claim on a ground different from that of the 
RO, by denying the claim pursuant to 38 C.F.R. § 3.655, the 
veteran has not been prejudiced by the Board's decision.  As 
discussed above, the veteran has been accorded the 
opportunity to explain his failure to report for the 
scheduled VA examinations and has not done so.  The RO also 
accorded the veteran greater consideration than his claim 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); see also Edenfield v. Brown, 8 
Vet. App. 384 (1995).




ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


